Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim 35 has been amended to recite “a normal address position” in response to the rejection of just “the address position”. Applicant argues such is describe at [0063]-[0065] of the specification.   However, such is not an explicit definition of such a positioning of a club head.  Instead such is general to any positioning of the club head upon which a target line vector can be drawn and having any position with any defined lie angle.  Figs 1-3 are disclosed as showing any example of such a position.  However, such are merely exemplary and not any necessary relationship of the club head and its features as other angular positions of the club head may also be considered a “normal address position” for a particular golfer.  As such, with respect to the scope of the claim a “normal address position” appears to be any upright position of the club head upon a surface as desired by a golfer that is capable of having a target line vector being defined on the club face. As such, this portion of the previous ground for rejection has not been overcome by the amendments to the claim.
 	Additionally as a result of the amendments to claim 35, “the sole opening” and “the frame” lacks a proper antecedent.  
Claim Rejections - 35 USC § 103

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs. 2016/0310809 in view of Stokke 2017/0043223 and further in view of Nakamura 2020/0086188 and further in view of Chao et al. 8,608,591.
As set forth in the previous office action; 
“Claim 35 calls for the combination of three design features in a body of at least 390cc. Inherently all clubs have a CG and striking surface at a front portion having an area characteristic with a center capable of being assigned coordinate axes;
The first design feature 1) is in the design of the center sole portion shaped with a bottom center sole portion surface extending rearwardly along the bottom portion of the sole from a first end to a second end;
a toeward sole surface that slopes upwardly from the bottom center sole portion surface when viewed in the address position;
a first edge extending from the first end to the second end on a toe side of the bottom center sole portion surface and defining a transition between the bottom center sole portion surface and the toeward sole surface;
a heelward sole surface that slopes upwardly from the bottom center sole portion surface when viewed in the address position; and
a second edge extending from a forward end proximate to the first end to a rearward end proximate to the second end on a heel side of the bottom center sole portion surface and defining a transition between the bottom center sole portion surface and the heelward sole surface, wherein the rearward end is located toeward of the forward end such that the second edge extends rearwardly and is angled toewardly from the forward end to the rearward end; and
A second design feature, 2) in a striking surface area to volume ratio calculated by converting the striking surface area into square centimeters (cm2) and dividing by the volume of the golf club head body is no less than .06 and no greater than .086 wherein the striking surface area is between 3200 mm2 and 3950 mm2, and 
3) Zup of no more than 28 mm. Such is defined in the specification at pg. 43, ln. 21 as, “the distance of the center of gravity above a ground plane 317”.
 As to claim 35, Boggs shows design feature 1) in the annotated figure;

    PNG
    media_image1.png
    1171
    830
    media_image1.png
    Greyscale

	Where his fig. 2 is considered to show the rearward end angled toewardly. 
	With respect to design feature 2), while volumes and face areas are explicitly [0014] and inherently present in the features of his club, we don’t known the magnitude of the volume of his head or area of his face as such is not stipulated.  Stokke teaches [0053] in designing an aerodynamic club head that the ratio of the volume of the head to the area of the faceplate with the face area ranging from 20-24cc [0044] and the volume from 360-460 [0047]. Taking extremes of the ranges taught, he teaches the lower of the claimed range .066 ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As such, to have made the volume and face area of Boggs within the ranges taught by Stokke would have been obvious in order to design a club head with desirable aerodynamic properties. Alternatively, Stokke teaches that the face area to volume ratio is critical to the aerodynamics of a club head. To have selected a volume and face area desired to obtain the desired aerodynamic properties in Boggs would have been an obvious matter of design choice.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . 
	With respect to the final design feature 3), the location of the CG and how such can be manipulate is well-known in golf.  For example, Nakamura  teaches at [0062] that a CG lower than 28mm33 improves the lauch angle of the ball.  While Boggs does not discuss his CG height, to have kept it lower than 28mm would have been obvious in order to improve launch angles of the balls.”
	The claim has been amended to call for a volume between 420-475.  The overlapping range by Stokke as set forth above is considered to fairly teach this limitation. 
	The claim further calls for a sole recess with a sole ledge and a sole insert.  Where opening 32 having a ledge on the perimeter 40 and 34 and insert 16 is shown in Boggs, these limitation to the design of the sole are shown. 
	The amended claims call for a crown recess, ledge and insert.  Boggs shows a rather conventional crown for a hollow body. Chao teaches in designing crowns for clubs that an opening in the crown with a ledge 54 for an insert 52 can be used “to allow greater discretion n the distribution of the mass” (col. 2, ln. 35). As such, to have included such a crown design on Boggs would have been obvious in order to adjust the mass of the club as desired. 
	The final amendment calls for a second end of the bottom center sole to extend rearwardly of some undefined rearward edge of the sole insert. Where Boggs shows a second end at 98 in fig. 1, such is considered to be rearward of the edge 16 meeting the limitations of the claim. 
Conclusion
Claims Rejections -- 35 U.S.C. § 112 
The rejection of claim 35 and the remarks are addressed above in the grounds for rejection. 
DWT:zeb 07/01/21 T1081/US/CB Attorney Reference Number 7180-101101-03 
Application Number 16/660,561 
Claims Rejections -- 35 U.S.C. § 103 
With resepect to the grounds for rejection, applicant argues that Boggs fails to show both a sole and crown inserts.  His arguments are considered moot in view of the new ground for rejection applied above.  
	With respect to the limitation that the second end extends rearwardly of a rearwahd edge of  the sole insert, applicant argues that the center portions of Boggs are “part of the sole itself” and “do not extend to the sole insert’s rearward edge”. However, the limitations of the claim does not preclude the center sole portion from being part of the insert.  The structural relationships necessary to support applicant’s arguments are not recited in the claim and as such fails to distinguish over the applied art as set forth above in the grounds for rejection.  With respect to applicant’s remark, he appears to be attempting to define what is shown at maybe fig. 14 at center sole portion 362.  Milleman 10,940,374 now made of record appears to show such a relationship in golf club structure, however has not been applied. 
	Applicant argues that one would not have modified Boggs based on the teachings of Stokke. The examiner does not agree.  While applicant attempts to frame his invention in terms of a ration of area of the striking face to volume, such are simply a matter of size that have been held as obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant has not shown where such is critical by solving any particular problem or producing any unexpected results. 



 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711